OTC BB: VCTZF Cusip# 918881202 Dubai Forum Presents VertiCrop Vertical Farming System Cornwall, U.K. (Marketwire –January 8, 2009) – Valcent Products (OTCBB: VCTZF)presented the VertiCrop™ vertical farming system at The Dubai forum: “Architecture for Sustainable Societies” on January 5th 2010.Recognizing their initiatives in demonstrating the practical benefits of vertical farming and its leading role in the development of this technology in supporting sustainable agriculture and food security on a global basis, Valcent was invited by The Dubai Forum, sponsored by Brand Dubai, to speak at their inaugural workshop, entitled “Architecture for Sustainable Societies” which marked the opening of the Burj Dubai (Burj Kahlifa), the world’s tallest building. The event hosted over 40 speakers, panelists, and more than 400 delegates from 15 countries. In his presentation Tom Bentley, Director, Business Development for Valcent Products (eu) Ltd, outlined the benefits of employing VertiCropTM vertical farming system in an urban farming environment. Questions from the floor and the discussions that followed confirmed the significant attention and interest now being given to the issues of urban food production around the world. “In the coming decades, as global agriculture faces the prospect of our changing climate and the challenge of feeding the world's population that is growing annually at about 1.3% and projected to double its present level of 6.5 billion by 2063, we clearly need to invest in research and infrastructure solutions that provide food to regions vulnerable to food deficits,” said Tom Bentley. “The world population is growing, food supply is shrinking, water supplies are becoming more limited, and food production is competing for land with housing and the production of fuel crops. We have to make better use of available land.” The Dubai Forum is a new initiative that embodies the vision and the special attention given by His Highness Sheikh Mohammed bin Rashid Al Maktoum, Vice President and Prime Minister of the United Arab Emirates and Ruler of Dubai. The Forum also coincided with the fourth anniversary of His Highness Sheikh Mohammed’s ascension. The Forum has been established as a regular platform for focused discussions on a wide range of topics related to the main theme of sustainable development. Chris Bradford, President and CEO of Valcent Products Inc., is pleased to report that, “Tom Bentley returns to the UK with multiple new global enquiries about installations for VertiCrop.” About Valcent Products Inc.: Valcent Products Inc. (OTCBB:VCTZF) is a leader in the development and manufacturing of commercial vertical crop technology for global markets. Valcent is a pioneer and leader in eco-technology with its core research and development in sustainable, renewable, and intensive agricultural products.For more information, visit: www.valcent.net and www.valcent.eu. For more information, visit: www.valcent.net and www.valcent.eu. Contacts: Investor RelationsMedia Relations Gerry Jardine or Mike ParkerNancy Tamosaitis-Thompson (888) 506-7979Vorticom Public Relations or (604) 630-2941(212)
